DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 are rejected because the claim recites a broad concentration range such as “a C1-10 alkyl radical” and a narrow range of “C1-4 alkyl radical, a methyl radical or an ethyl radical” within the same claim.   The claim would be better understood as a separate dependent claim.    
Claims 16-17:  same analysis as above for R1-2 and R4-6.  

	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann et al., EP Publication No. 2883533 (hereinafter referred to as Heilmann).  
Regarding claims 14-20 and 23-25, Heilmann discloses hair conditioner compositions comprising fatty alcohol, emulsifier and aminated silicones (as recited in claim 20) (see Abstract and Para. [0008]).  Heilmann at paragraphs 0041-0046, further discloses cationic surfactants, including Polyquaternium-99 in an amount of 0.1-5 wt% (as recited in claims 14-19).  See page 8, lines 15-20 of instant specification for Polyquaternium-99.  
Example 6 of Heilmann discloses the formulation which has amino silicone along with the cationic polymer Quaternium 80.  There is no exemplification of Polyquaternium-99 however, Quaternium 80 is functional equivalent to the claimed Polyquaternium-99 taught by Heilmann.  Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of example 6 of Heilmann by substituting the cationic polymer with another functional equivalent polymer, such as, polyquaternium-99 since Heilmann teaches any polyquaternium can be used in the compositions with the reasonable expectation of success that the modified hair compositions with Polyquaternium-99 also exhibit improving suppleness, softness, smoothness, volume and body of hair without loss of looseness and lightness. 
Heilmann discloses all the limitations discussed above and further discloses the use of a hair dryer after applying the composition wherein the composition is used as an in-bath conditioning composition (as recited in claims 14 and 23-25) (Para. [0076]).

.  

Double Patenting
7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.       Claims 14-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13, 17-18, 20-21 and 25-27 of application No. 16/063,799. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '799 application discloses the same limitations as does the instant application and would therefore have been obvious in light of the discussion above in regards to Heilmann, the disclosure of which is incorporated herein by reference.    
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

 
Conclusion
9.         There were unused X and Y references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771